DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and original, Claims 1-10 are cancelled, Claims 11, 13-14, 17-19 are amended, claims 12, 15-16, are original, claim 20 is withdrawn, and claims 21-25 are new. 

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 “tip in on” should be –tip is on--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130025182 A1) to DeKalb in view of (DE 9318990 U1) To Claas.
In regards to claim 11, DeKalb teaches a trap for catching and releasing animals, comprising: a housing (DeKalb; [0018] not shown in FIGs) having forward and rearward ends (DeKalb; two ends at 1 and 11); a door (Dekalb; 1) on the forward end of the housing; a trigger assembly (DeKalb; 16) on the housing, and having a longitudinal axis (Dekalb; axis about 6) and a tip offset from the axis (DeKalb; 4, which is offset downwardly); a catch (DeKalb; bottom of door under 3 where 4 engages, see FIG 4) on the door to retentively engage the tip of the trigger assembly to hold the door open (DeKalb; catch assembly 4 part of trigger 16 holds the door open); and the trigger being actuable to release from the catch and thereby causing the door to close (DeKalb; [0025] the trigger 16 is pushed, grabbed, pulled, bumped, or moved to close the door).
	DeKalb does not explicitly teach the trigger being actuable in three directions, with the longitudinal axis being a longitudinal rotational axis.
	Claas teaches the trigger (Claas; 3b) being actuable in three directions (Claas; FIGs 1-3, where 3b moves left, right, backwards as indicated by movement arrows) with the longitudinal axis being a longitudinal rotational axis (Claas; axis about 3, which rotates, see FIG 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger of DeKalb such that the door can close when the trigger is moved in three directions, and such that the trigger can rotate about a rotational axis. This grants alternative ways for an animal to trigger the trap, making escape unlikely.
	
In regards to claim 12, DeKalb as modified by Claas teach the trap of claim 11 wherein the three directions include left and right lateral directions and a rearward direction (Claas; FIGs 1-3, where 3b moves left, right, backwards as indicated by movement arrows).  

In regards to claim 13, as best understood, Claas teaches the trap of claim 11 wherein the trigger assembly is movable in a longitudinal direction and in a lateral direction (Claas; FIGs 1-3, where 3b moves left, right, (pivots about axis defined by 3) and backwards as indicated by movement arrows).  

In regards to claim 14, DeKalb as modified by Claas teach the trap of claim 11 wherein the trigger assembly (DeKalb; 16) is spring biased (DeKalb; spring 14) toward a set position (DeKalb; see Abstract).  

In regards to claim 15, DeKalb as modified by Claas teach the trap of claim 11 wherein the door (DeKalb; 1) slides up and down between open and closed positions (DeKalb; see abstract, guillotine type door).  

In regards to claim 16, DeKalb as modified by Claas teach the trap of claim 15 further comprising tracks (DeKalb; guide assembly 15 comprising a pair of opposing rails [0022]) for slidably receiving opposite lateral edges of the door (DeKalb; see FIG 1).  

In regards to claim 18, DeKalb as modified by Claas teach the trap of claim 11 further comprising a lock (DeKalb; lateral bar annotated D1 below) on the door (DeKalb; 1) engaged by the trigger assembly (DeKalb; 16 engages door through 4) when the door is closed to lock the door against opening (DeKalb; [0008] where the catch arm locks the door in the closed position).  

    PNG
    media_image1.png
    769
    686
    media_image1.png
    Greyscale

In regards to claim 21, DeKalb as modified by Claas teaches the trap of claim 11 wherein the trigger assembly includes a straight rod (DeKalb; 12, 6) and the tip (DeKalb; 4) is bent from the rod (DeKalb; see close up of FIG 4 below, where 4 is bent downwards from 12).

    PNG
    media_image2.png
    797
    731
    media_image2.png
    Greyscale

In regards to claim 22, DeKalb as modified by Claas teaches the trap of claim 21 wherein the tip (DeKalb; 4) in on the forward end of the rod (DeKalb; forward end of 12, 6).
In regards to claim 23, DeKalb as modified by Claas teaches the trap of claim 11 wherein the tip (DeKalb; 4) is on the forward end of the trigger assembly (DeKalb; where 4 is at the forward end of the trigger assembly 16, see FIG 4)
In regards to claim 24, DeKalb as modified by Claas teaches the trap of claim 11 wherein the tip (DeKalb; 4) is formed by two bends in the trigger assembly (DeKalb; see closeup of FIG 4 above, where 4 is bent once from 12 and a second time to go under the door 3).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130025182 A1) to DeKalb as modified by (DE 9318990 U1) to Claas as applied to claim 11 above, in further view of (US 20050097808 A1) to Vorhies.
In regards to claim 17, DeKalb as modified by Claas teach the trap of claim 11, but fail to teach further comprising a finger on the trigger assembly extending through the housing so as to set the trigger assembly from outside the housing.  
Vorhies teaches a finger (Vorhies; 122) on the trigger assembly (Vorhies; release rod mechanism 24) extending through the housing (Vorhies; body 12) so as to set the trigger assembly from outside the housing (Vorhies; 122 can be actuated outside of the housing, see FIG 1C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of DeKalb as modified by Claas such that the trigger additionally has a finger as taught by Vorhies. This lever allows for a user to easily set the trap door with one finger, thus decreasing the amount of time it takes to set the trap.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130025182 A1) to DeKalb as modified by (DE 9318990 U1) to Claas as applied to claim 11 above, in further view of (US 20090094882 A1) to Comstock.
In regards to claim 19, DeKalb as modified by Claas teach the trap of claim 11, wherein the trigger assembly (DeKalb; 16) has a pair of fingers (DeKalb; see the side elevation view in FIG 3, where there are two fingers on trigger 16) extending downwardly inside the housing. 
DeKalb fails to teach wherein the pair of fingers on the trigger assembly are diverging.
Comstock teaches wherein a pair of fingers (Comstock; 164a, 164b) on the trigger assembly (Comstock; 162) are diverging (Comstock; see FIG 5a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DeKalb as modified by Claas such that the fingers on the trigger diverged downwardly in the housing. Doing so ensures the trigger covers a wider area to prevent allowing an animal to get around it, while still providing visibility to the other end of the cage.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130025182 A1) to DeKalb as modified by (DE 9318990 U1) to Claas as applied to claim 11 above, in further view of (US 8418396 B2) to Moustirats or (US 2574780 A) Giacoletto.
In regards to claim 25, DeKalb as modified by Claas teaches the trap of claim 11 wherein the trigger assembly (DeKalb; 16) includes a rod (DeKalb; 6, 12) and the tip (DeKalb; furthest most end of 4) is parallel to the rod (DeKalb; where the furthest most end of 4 in FIG 4 is parallel to 12, 6), but fails to teach the tip spaced upwardly from the rod.
Moustirats or Giacoletto teach the tip (Moustirats; uppermost end of 45b) (Giacoletto; 36) spaced upwardly from the rod (Moustirats; 45, 45a) (Giacoletto; 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger assembly of DeKalb as modified by Claas to have the tip of the trigger assembly spaced upwardly from the rod as taught by either Moustirats or Giacoletto. This configuration is advantageous because it would allow the trigger to function as intended, but remove any possible frictional interference of the upper horizontal section of the rear portion of the door guide frame 15, thus allowing the door to close more smoothly.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant argues that “Neither DeKalb nor the German patent have a trigger wherein the tip is offset with respect to the longitudinal axis of the trigger. The DeKalb trigger assembly includes a straight rod 6 wherein the tip which engages the catch is coextensive with the rotational axis of the rod. Similarly, the trigger assembly of the German patent includes a straight rod 3 with a magnet 4 in the middle of the rod, not at the top of the rod.”
Examiner respectfully disagrees.  DeKalb has bends in its rod (annotated close up of FIG 4 below) where catch arm 4 has two bends, making it offset with the main rod 12 and 6, such that when DeKalb is modified to rotate, the tip at 4 and 12, 6 are not rotating about the same axis.

    PNG
    media_image3.png
    553
    459
    media_image3.png
    Greyscale

Applicant argues that “New Claim 21 provides that the trigger assembly includes a straight rod and the tip is bent from the rod. The structure is not shown by either DeKalb or the german patent.”
Examiner respectfully disagrees, see close-up annotated FIG 4 above where the tip of 4 is bent from the rod.
Applicant argues that “Claim 24 provides that the tip is formed by two bends in the trigger assembly. Niether DeKalb nor the German patent have a two-bend tip”
Examiner respectfully disagrees, DeKalb teaches two bends, see annotated FIG 4 above.
Applicant argues that “Claim 25 provides that the tip is parallel to the rod of the trigger assembly and spaced upwardly from the rod.” 
Examiner notes that the furthest most end of the tip of 4 is parallel to the rods 12, 6, and that the 103 rejection in view of Moustirats or Giacoletto teach tip of the trigger assembly being spaced upwardly from the rod.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647